Case: 17-15798   Date Filed: 06/14/2018   Page: 1 of 3


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-15798
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 2:17-cr-14034-JEM-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

LOUIS HUFF,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 14, 2018)

Before MARTIN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Louis Huff negotiated a plea agreement with the government under which he

agreed to plead guilty to one count of possession with intent to distribute
              Case: 17-15798    Date Filed: 06/14/2018   Page: 2 of 3


methamphetamine, in violation of 21 U.S.C. § 841(a). As part of that deal, Huff

broadly agreed to waive his right to appeal his sentence in exchange for the

government’s promises to take certain actions at sentencing. The district court

accepted Huff’s guilty plea and then sentenced him to 150 months of

imprisonment, within the guideline range of 135 to 168 months. Huff now appeals

his sentence, arguing that his sentence is unreasonably high. The government has

moved to enforce the appeal waiver. We grant the government’s motion.

      We will enforce an appeal waiver that was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). To prove that a waiver was

made knowingly and voluntarily, the government must show that (1) the district

court specifically questioned the defendant about the waiver during the plea

colloquy; or (2) the record makes clear that the defendant otherwise understood the

full significance of the waiver. Bushert, 997 F.2d at 1351.

      We enforce the waiver in Huff’s plea agreement. First, we find that the

waiver was made knowingly and voluntarily. Huff was specifically questioned

about the terms of the waiver, including its exceptions, during the plea colloquy,

and Huff confirmed that he understood the waiver and had discussed it with his

attorney.




                                         2
              Case: 17-15798    Date Filed: 06/14/2018   Page: 3 of 3


      Second, no exception to the waiver applies. By agreeing to the waiver, Huff

waived the right to appeal unless (a) the sentence exceeded the statutory maximum,

(b) the sentence exceeded the guideline range, or (c) the government appealed.

Because Huff’s sentence did not exceed the statutory maximum or his guideline

range and the government has not appealed, the waiver bars this appeal.

      For these reasons, we GRANT the government’s motion to dismiss Huff’s

appeal based on the sentence-appeal waiver in his plea agreement.




                                        3